Citation Nr: 1632615	
Decision Date: 08/17/16    Archive Date: 08/24/16

DOCKET NO.  14-17 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to recognition as the Veteran's surviving spouse for purposes of establishing eligibility for VA Dependency and Indemnity Compensation (DIC) and accrued benefits.

2.  Entitlement to DIC.

3.  Entitlement to a compensable rating for service-connected pulmonary fibrosis, to include accrued benefits.


REPRESENTATION

Appellant represented by:	William N. Benjamin, Jr., Attorney



ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active service in the Army from February 1964 to February 1965.  He died in July 2012.  The appellant is the Veteran's ex-wife.

The Appellant resides in the jurisdiction of the VA Regional Office (RO) in Nashville, Tennessee.  However, this case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 decision letter by the Department of Veterans Affairs (VA) Pension Management Center (PMC) in Milwaukee, Wisconsin.

The issues of DIC and entitlement to accrued benefits are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran and appellant were married and divorced, but continued living together in the 1970s and held themselves out as husband and wife to the public.
 
2.  The Veteran and appellant resided together for more than one year prior to the Veteran's death.
 
3.  The appellant lacked knowledge that common law marriages are not recognized in the state of Tennessee.
 
4.  There is no information of record showing that a claim has been filed by a legal surviving spouse who has been found to be entitled to gratuitous death benefits.


CONCLUSION OF LAW

The appellant is entitled to recognition as the surviving spouse of the Veteran for purposes of VA death benefits.  38 U.S.C.A. § 101(3), 103, 5107(b) (West 2014); 38 C.F.R. §§ 3.50, 3.52, 3.53, 3.54, 3.102, 3.205 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law provides that VA death benefits may be paid to a surviving spouse who was married to a veteran: (1) one year or more prior to a veteran's death, or (2) for any period of time if a child was born of the marriage, or (3) was born to them before the marriage.  38 U.S.C.A. §§1102, 1304, 1541; 38 C.F.R. §3.54.

The term "surviving spouse" means a person who was the spouse of the veteran at the time of a veteran's death, and who lived with the veteran continuously from the date of marriage to the date of a veteran's death (except where there was a separation which was due to the misconduct of, or procured by, a veteran without the fault of the spouse in the case of temporary separations) and who has not remarried or (in cases not involving remarriage) has not since the death of a veteran lived with another person and held himself or herself out openly to the public to be the spouse of such other person.  See 38 U.S.C.A. §101(3); 38 C.F.R. § 3.50.

For purposes of VA benefits, a marriage means a marriage valid under law of the place where the parties resided at the time of the marriage, or the law of the place where the parties resided when the right to benefits accrued.  38 C.F.R. §103(c); 38 C.F.R. §3.1(j).  In this case, the parties (the Veteran and the appellant) resided in the state of Tennessee.

The Appellant has the burden to establish her status as claimant.  Sandoval v. Brown, 7 Vet. App. 7, 9 (1994).

Where an attempted marriage is invalid by reason of legal impediment, VA law and regulations allow for certain attempted marriages to be "deemed valid" if certain legal requirements are met.  Such an attempted marriage will be "deemed valid" if: (a) the attempted marriage occurred one year or more before the Veteran died; and (b) the claimant entered into the marriage without knowledge of the impediment; and (c) the claimant cohabited with the Veteran continuously from the date of the attempted marriage until his death; and (d) no claim has been filed by a legal surviving spouse who has been found entitled to gratuitous death benefits.  38 U.S.C.A. §103(a); 38 C.F.R. §3.52.

Where a surviving spouse has submitted proper proof of marriage and also meets the requirements of 38 C.F.R. § 3.52, the claimant's signed statement that she had no knowledge of an impediment to the marriage to the veteran will be accepted, in the absence of information to the contrary, as proof of that fact.  38 C.F.R. § 3.205(c).  In cases in which there is an impediment to entering into a common-law marriage, if the appellant was unaware of the impediment, then an otherwise invalid common-law marriage could be deemed valid.  Colon v. Brown, 9 Vet. App. 104 (1996).

The Appellant reported that she and the Veteran lived together as a married couple for over 30 years after their divorce.  She reported that they bought property together, paid taxes together, raised children together, and conceived a child together after they were divorced.  She reported that they presented themselves to others as husband and wife.  In a letter to the Social Security Administration, the Appellant reported that they presented themselves as husband and wife, bought real estate together, and believed they had a common-law marriage.

However, common law marriages may not be formed in Tennessee, and the VA has determined that the requirement of a marriage ceremony by a jurisdiction that does not recognize common-law marriage constitutes a "legal impediment" to such a marriage for purposes of 38 U.S.C.A. § 103(a).  VAOPGCPREC 58-91; Colon, 9 Vet. App. 104.

The Appellant has submitted numerous statements by relatives attesting to the fact that she and the Veteran conducted themselves as husband and wife.  The Veteran's brother and sister both submitted statements attesting that the Veteran and the Appellant lived together for 46 years as a married couple and had a child after their divorce.  The Appellant also submitted legal documents and tax documents listing them as husband and wife.  The Veteran's medical treatment records referred to the Appellant as the Veteran's wife.  Finally, on the Veteran's death certificate, the Appellant is listed as the Veteran's surviving spouse.

There is no statement from any person that the Appellant and the Veteran did not hold themselves out as husband and wife.  Therefore, the Board finds that the Appellant and the Veteran held themselves out as husband and wife to the public for over 40 years. 

The question becomes whether the Appellant was aware of the impediment that common law marriages may not be formed in Tennessee.  The evidence strongly suggests that she was not.  The Appellant used the term common-law marriage to describe their relationship.  The Veteran's medical records and their property and tax records show that the Appellant was referred to as the Veteran's wife.  The Veteran's brother and sister reported that the Veteran and the Appellant lived as a married couple.

While the legal requirements vary by jurisdiction, typically, all of the following elements must be present to establish a common law marriage: (1) an explicit or inferred agreement between the parties to be married; (2) cohabitation for some period of time; (3) holding each other out to the public as husband and wife.  M21-1MR III.iii.5.C.12.d.  The evidence shows that they lived together for more than 40 years prior to the Veteran's death and the evidence overwhelmingly shows that they held each other out to the public as husband and wife.

Furthermore, the record contains no evidence that the Appellant had knowledge of an impediment to the marriage to the Veteran.  Colon, 9 Vet. App. 104.

The remaining question is whether a claim has been filed by a legal surviving spouse who has been found entitled to gratuitous death benefits.  No other woman has come forward purporting to be the Veteran's surviving spouse.  Indeed, there is no evidence showing that a claim for VA death benefits has been filed by a legal surviving spouse who has been found entitled to gratuitous death benefits. 

In sum, the Board finds that the attempted common law marriage meets the criteria for a valid marriage between the Veteran and Appellant and that she may be considered the Veteran's surviving spouse under VA regulations.  At the very least, there is an approximate balance of evidence both for and against the claim that the Appellant is the Veteran's surviving spouse for the purposes of claiming VA death benefits.  Under such circumstances, all reasonable doubt is resolved in favor of the appellant, and the claim will be decided on that basis.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

According, the Appellant's appeal is granted.



ORDER

Recognition of the Appellant as the Veteran's surviving spouse for the purpose of VA death benefits purposes is granted.


REMAND

In light of the foregoing decision, the VA may proceed to consider the Appellant's claims of entitlement to DIC and accrued benefits.

The Appellant contends that the Veteran's death was due to his service-connected pulmonary fibrosis.  The Veteran's death certificate lists the cause of death as interstitial lung disease.  A claim for an increased rating was pending at the time of the Veteran's death.  As such, a medical opinion is needed.

Furthermore, VA is in receipt of multiple pieces of undeliverable mail.  As such, the Appellant's current address should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Appellant's current mailing address.

2.  Then, the AOJ must inform the Appellant of VA's duties to notify and assist her in the development of her claims of entitlement DIC and accrued benefits.  

 3.  Forward the claims file to an appropriate VA medical provider to obtain a medical opinion.  A complete rationale should be provided for any opinion expressed.

The VA medical professional should answer the following question:

Is it at least as likely as not (i.e. a 50 percent or better probability) that the Veteran's service-connected pulmonary fibrosis contributed substantially or materially to cause his death (i.e., that it combined to cause death or that it aided or lent assistance to the production of the death)?  Why or why not?

In rendering the opinion, the VA medical professional is advised that it is not sufficient to show that a service connected disability casually shared in producing death, but rather it must be shown that there was a causal connection.

Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  Where the service-connected condition affects vital organs as distinguished from muscular or skeletal functions and is evaluated as 100 percent disabling, debilitation may be assumed.

4.  Evaluate the evidence of record, and issue a SOC to the Appellant regarding entitlement to accrued benefits for an increased rating for pulmonary fibrosis, rated currently at a noncompensable level.  The Appellant is advised that a timely Substantive Appeal will be necessary to perfect an appeal to the Board concerning this matter.  38 C.F.R. § 20.302(b).

5.  Then readjudicate the appeal.  If the claims remain denied, provide the Appellant and her representative with a supplemental statement of the case and allow an appropriate time for response.

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


